DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-11 and 21-24 are pending.
Claims 1-11 and 21-24 are rejected.
Priority
Claims 1-11 and 21-24 are given the benefit of the claim of priority to Provisional Application No. 62/221,574, filed on 21 September 2015.
Drawings
The objection to the color drawings in the Office action mailed 30 June 2021 is withdrawn in view of the black and white set of replacement drawings received 29 December 2021.
The drawings were received on 28 December 2021. 
These drawings are accepted.
Claim Rejections - 35 USC § 112
The rejection of claims 19 and 20 under 35 U.S.C. 112(b) in the Office action mailed 30 June 2021 is withdrawn in view of the cancellation of claims 19 and 20 in the amendment received 29 December 2021.
Claim Rejections - 35 USC § 101
The rejection of claims 1-25 under 35 U.S.C. 101 in the Office action mailed 30 June 2021 is withdrawn in view of the amendment and arguments received 29 December 2021. All 
Claim Rejections - 35 USC § 103
The two pending independent claims 1 and 21 require a step of “when one new alignment score exceeds the optimal alignment score for the optimally-aligning sequence read, removing the matching reference genome from the set of matching reference genomes.” The independent claims also require steps of two successive alignments as recited in independent claims 1 and 21. The steps are nonobvious over the prior art.
The rejection of claims 1-5, 8, 9, and 11 under 35 U.S.C. 103 as being unpatentable over Naccache et al. in view of Huson et al. in view of Li et al. 2008 in view of Li et al. 2009 in view of Zaharia et al. in view of Kaye et al. in the Office action mailed 30 June 2021 is withdrawn in view of the above remarks and the amendment and arguments received 29 December 2021.
The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Naccache et al. in view of Huson et al. as applied to claims 1-5, 8, 9, and 11 above, and further in view of Wilson et al. in the Office action mailed 30 June 2021 is withdrawn in view of the above remarks and the amendment and arguments received 29 December 2021.
The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Naccache et al. in view of Huson et al. as applied to claims 1-5, 8, 9, and 11 above, and further in view of Gouba et al. in the Office action mailed 30 June 2021 is withdrawn in view of the above remarks and the amendment and arguments received 29 December 2021.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 and 21-24 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 12 and 21-24 of copending Application No. 16/776,405 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-11, and 21-23 of copending Application No. 15/931487 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims a species of the instant claims regarding analysis of 1 million sequence reads, a second alignment that is 1,000 .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/JOHN S BRUSCA/Primary Examiner, Art Unit 1631